Title: To Thomas Jefferson from Waller Taylor, 14 May 1806
From: Taylor, Waller
To: Jefferson, Thomas


                        
                            Sir,
                            Lunenburg May 14th. 1806
                        
                        I received a Commission from you a few days ago, bearing date the 16th of April, appointing me a Judge in the
                            Indiana Territory. I with pleasure accept the appointment, and will so soon as I can settle my affairs here, which I shall
                            very soon, go on to the Territory, and endeavour to the best of my knowledge and abilities, to discharge the duties
                            attached to the Office. I shall ever entertain a grateful sense of the Obligation you have conferr’d on me by the
                            Appointment, and trust, that no official act of mine, will ever have a tendency to lessen the favourable opinion you have
                            manifested of me.
                        I have the Honor to be with great Respect, your Obt. Sert.
                        
                            Waller Taylor
                     
                        
                    